Por cuanto, la parte apelada solicita la desestimación del recurso interpuesto en este caso porque el alegato presentado no cumple con las reglas de esta corte ya que no contiene una relación fiel y con-cisa de la causa y porque la apelación es frívola, habiéndose opuesto por escrito la apelante;
Por cuanto, examinado el alegato de la parte apelante si bien no es un modelo ya que la “relación de la causa” que contiene pudo hacerse en forma más concisa sin perder en fidelidad, tampoco puede sostenerse que deje de cumplir de tal modo con la regla de la corte que deba ser rechazado de plano desestimándose el recurso; y
Por cuanto, examinados rápidamente los cinco errores que en el alegato se señalan y discuten con citas de las páginas de la transcrip-ción, no puede sostenerse que la apelación sea enteramente frívola, estando envueltas al parecer en el recurso cuestiones de hecho y de derecho dignas de estudio;
Por tanto, no ha lugar a la desestimación solicitada.